OPINION ON REHEARING

Per Curiam:

This is a petition for rehearing of an order denying an original petition for a writ of prohibition. On April 13, 1995, petitioner filed in this court an original petition for a writ of prohibition. The petition requested this court to issue a writ commanding respondent to refrain from further proceedings in a contested industrial insurance claim. On April 19, 1995, this court entered an order denying the petition. Specifically, we noted that petitioner should have sought relief in the district court in the first instance. On April 28, 1995, petitioner filed a petition for rehearing. See NRAP 40. Petitioner contends that this court misapprehended the fact that petitioner could not seek relief in the district court. Petitioner relies on NRS 34.330, which provides in part that the writ of prohibition “may be issued only by the supreme court.” Article 6, section 6(1) of the Nevada Constitution provides, however, that “[t]he District Courts and the Judges thereof have power to issue writs of Mandamus, Prohibition, Injunction, Quo-Warranto, Certiorari, and all other writs proper and necessary to the complete exercise of their jurisdiction.”1 Therefore, NRS 34.330 is unconstitutional to any extent that it conflicts with article 6, section 6(1) of the Nevada Constitution.
This court did not misapprehend the law when it denied petitioner’s petition for a writ of prohibition. Petitioner may seek in the district court whatever relief may be appropriate, including a writ of prohibition.2 Accordingly, we deny this petition for rehearing.

We note that prior to 1992, the writ of prohibition was not specifically listed in article 6, section 6(1) of the Nevada Constitution. In 1992, however, the constitution was amended to specifically list the writ of prohibition.


We express no opinion regarding the merits of petitioner’s claims.